Citation Nr: 0838671	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  02-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant served on active duty for training from January 
29, 1988 to June 8, 1988 and from July 7, 1991 to October 31, 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the claim of entitlement to 
service connection for a psychiatric disorder.  The Board 
denied the claim in May 2004, but that decision was vacated 
by the United States Court of Appeals for Veterans Claims 
(Court) in September 2006 and remanded to the Board for 
further action.  The Board remanded the case to the RO for 
additional action to comply with the Court's order in 
November 2007.  


FINDING OF FACT

A psychiatric disorder was not incurred in or aggravated 
during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5106, 5107 (West 2002). This statute redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  All relevant facts regarding the issue 
decided below have been properly developed and no further 
assistance to the appellant is required in order to comply 
with the duty to notify or assist.  As discussed below, the 
development conducted by VA in this case fully meets the 
requirements of the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2008).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 C.F.R. § 3.159(b)(1).  The appellant was 
notified of the evidence required to substantiate his claim 
and of his and VA's respective duties by means of a January 
2001 letter from the RO.  The RO told him that is was his 
responsibility to identify his treatment sources, and that VA 
would obtain the records for him.  Through submissions, the 
veteran and his representative have also demonstrated actual 
knowledge of what is necessary to substantiate such a claim.  
The notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), was provided in April 2008.

Although the January 2001 and April 2008 Section 5103(a) 
notice provided to the veteran was deficient as to its 
timing, this error was nonprejudicial because, upon receipt 
of content-complying notice, the veteran was able to produce 
additional information and evidence, and the claim was 
readjudicated in the statement of the case and supplemental 
statements of the case.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Again, in January 2004 and April 2008, the 
veteran indicated he had nothing to add.  Under the facts of 
this case, the record has been fully developed.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. 38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  The RO obtained the 
appellant's service medical records and his private and VA 
treatment records.  There is no indication of any outstanding 
medical records.  The RO obtained the veteran's complete 
service medical records from the National Personnel Records 
Center (NPRC).  Various post-service medical records reveal 
notations of treatment occurring in 1990 and 1992, according 
to the history provided by the appellant.  The appellant has 
been asked numerous times to identify his medical care 
providers and provide releases so that his private treatment 
records could be obtained; however, he has not specifically 
identified the dates and source of any treatment prior to 
1993.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  Additional 
service personnel records dating from 1991 to 1994 were 
obtained in May 2008 after the Court in September 2006 
required VA to attempt to obtain records originating from 
Fort Benning, Georgia to attempt to confirm or deny the 
alleged head injury.  At that time, the records center 
indicated that there were no jump logs on file and that there 
were no additional records on file.  Additional efforts by VA 
are not warranted.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  The appellant was provided a VA examination in 
connection with this claim in November 2000 and the record 
includes private and VA medical opinions pertaining to the 
service connection claim.  Accordingly, no further duty to 
assist is triggered in this regard.  Cf. Charles v. Principi, 
16 Vet. App. 370 (2002).

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Factual Background

In December 1999, the appellant filed his original 
compensation claim for a psychiatric disorder.

Service medical records show no complaints, treatment, or 
diagnosis of a psychiatric disorder during the appellant's 
periods of training in 1988 and 1991.  Clinical evaluation of 
the head and a psychiatric evaluation conducted in June 1989 
were normal.  A periodic examination conducted in December 
1992 reflects that the appellant reported that he had not 
sustained any head injury and had not experienced any periods 
of unconsciousness.

Records from St. Joseph's Health Center reflect that the 
appellant was treated for suicidal depression in October 
1993, while he was a full-time student.  The records 
indicated that the appellant was admitted due to increasing 
depressive symptoms and suicidal ideation.  These problems 
were initially due to conflicts related to the appellant's 
educational difficulties and learning disabilities, which 
then provoked memories of traumatic childhood events.  During 
hospitalization, the appellant discussed a history of abuse 
by family members as well as problems with sexual addiction.  
He reported that he had seen a psychologist in the past, 
primarily for marital counseling and had attempted suicide 
twice while he was attending junior college in Idaho.  A 
diagnosis of major depression, unipolar, was made.

The appellant was admitted for hospitalization in Missouri in 
February 1994.  At that time the appellant discussed 
childhood trauma as well as family and sexual 
dysfunctionality.  There was no discussion of any symptoms, 
injury, or trauma during military training.  An impression of 
major affective disorder, depressed, with suicidal ideations, 
was made.  A final diagnosis of major depression, unipolar, 
was made.

Private medical records of Dr. P. reflect that a 
psycho/social history of the appellant was collected in 
October 1997 at which time he gave a history of two head 
injuries.  He reported that when he was 6, metal fell on his 
head, and when he was 12, he fell out of a truck.  He did not 
report having any injuries during military service.  He also 
reported that he was raised in an abusive environment, 
resulting in a number of blows to the head.

The appellant filed for Social Security benefits in December 
1997, which were granted based on his psychiatric disorders, 
effective from March 1995.  A mental status examination was 
conducted in April 1998.  The history revealed that while in 
chiropractic school in 1993, the appellant was hospitalized.  
Two incidents of childhood head trauma were noted.  The 
evaluation included a military history given by the appellant 
at which time he did not mention sustaining a head injury.  
The appellant gave a history of military service with an 
honorable discharge due to a learning disability.  Axis I 
diagnoses of bipolar disorder and recurrent major depression 
were made and an Axis II diagnosis of multiple head injuries, 
remote, was also made.

Private medical records dated from 1995 to 1999 show numerous 
entries documenting psychiatric treatment, with a primary 
diagnosis of bipolar disorder.  The appellant's history 
reveals childhood sexual molestation by a family member and 
an adult record as a sexual perpetrator.  These records show 
that the appellant underwent a psychiatric evaluation in 
January 1999.  The medical history indicated that he had 
initially been hospitalized in St. Louis in 1992 and had been 
repeatedly hospitalized since that time.  The report 
indicated that the appellant's diagnoses included probable 
bipolar disorder and traumatic brain injury since childhood 
when he suffered two significant head injuries at 
approximately ages 8 and 12 with loss of consciousness.  
There was no discussion of any psychiatric difficulties or 
head injuries during active duty for training.  Axis I 
diagnoses of (1) probable bipolar disorder with a mixed 
syndrome; (2) suspected frontal lobe type syndrome from a 
traumatic brain injury; and (3) probable post traumatic 
stress disorder, were made.

The evidence also includes a January 1999 
electroencephalogram (EEG) report which showed normal 
findings except for excessive fast beta, which may be 
attributable to medication or anxiety.  A history of 
traumatic brain injury was noted.

A medical statement dated in October 1999 from a private 
doctor in Idaho, Dr. R., indicated that since March 1999, he 
had been treating the appellant for psychiatric diagnoses of 
bipolar disorder and PTSD.

In November 2000, a VA examination for mental disorders was 
conducted.  The appellant reported that he sustained a head 
injury in a parachuting accident in 1989 during service.  The 
examiner reviewed the service medical records and did not 
note any psychiatric symptomatology or diagnosis or any head 
injury.  The appellant reported that he was wearing a helmet 
and smacked his head on the ground, following which he was 
hospitalized in Fort Benning, Georgia.  He stated that he was 
immediately sent back to his unit and noted that he had no 
previous psychiatric hospitalizations.  After the injury, the 
appellant reported having mood swings.  The examiner observed 
that medical records documented childhood head injuries.  The 
report indicated that the veteran sought psychiatric 
treatment in 1993 in St. Louis.  Assessments included a 
cognitive disorder, bipolar disorder and pedophilia, by 
history.  As to the appellant's reported head injury, which 
he attributed to the onset of his psychiatric disturbance, 
the examiner opined that the rating board would have to 
obtain information as to whether this injury actually 
occurred.

A medical statement from Dr. R. dated in March 2001 indicated 
that he had treated the appellant since October 1998 for a 
primary diagnosis of severe bipolar disorder.  The doctor 
stated that according to his history, it seemed apparent that 
his depressive and mood swing symptoms occurred during the 
summer of 1991, while he was in military training.  The 
doctor indicated that in 1989 or 1990, the appellant 
sustained a minor head injury secondary to a parachuting 
accident, and never fully recovered from the stress he 
experienced during military training.  The statement also 
revealed that the appellant's depression reached a point in 
August 1991 when he contemplated suicide and was apparently 
found with a loaded pistol in his personal vehicle while he 
was off duty.

In November 2001, the appellant was privately hospitalized 
for increasing depression and stabilization of his condition.  
The admitting diagnoses included bipolar disorder, possibly 
with psychotic features; PTSD; and passive-aggressive 
personality tendencies.

The appellant presented testimony at a hearing held at the RO 
in September 2003.  The appellant's representative noted that 
records dated in 2003 from the VAMC in Sheridan, Wyoming 
contained a recent diagnosis of schizoaffective disorder as 
opposed to the previously diagnosed bipolar disorder.  The 
appellant testified that in 1979 he sustained a head injury 
when he fell out of a truck and was treated at a hospital in 
Jackson, Wyoming.  He also stated that in 1991 when attached 
to the 507th Parachute Infantry Regiment he sustained a head 
injury during his first combat jump.  He testified that he 
hit his head on a dirt road and was hospitalized at the Fort 
Benning Medical Center for a day.

The appellant submitted additional service records in 
September 2003.  The records show that he made 5 parachute 
jumps between April 21, 1989 and August 23, 1989 in Fort 
Benning, Georgia for which he was awarded a parachute badge.

In November 2003, medical records dated in 2003 from the VAMC 
in Sheridan, Wyoming were added to the record.  In a January 
2003 record, the appellant reported that his last psychiatric 
hospitalization had been in 1990 in St. Louis, Missouri.  He 
then reported that he had been hospitalized about 8 times a 
year in various states.  The appellant was hospitalized from 
June to August 2003 at which time a discharge diagnosis of 
schizoaffective disorder was made.  He reported that he was 
in chiropractic school from 1991 to 1993 which was very 
stressful and precipitated his first psychiatric 
hospitalization.  An addendum dated in August 2003 reflects 
that the appellant directed the doctor to note that in 1992, 
he had gone before the RPSON disciplinary board while he was 
on reserve duty and felt that this was one of the stressors 
which led to his hospitalization at that time.  In an entry 
dated in November 2003, the appellant reported that he had 
sustained a traumatic brain injury during service in 1992, 
for which he was not hospitalized.

Also submitted for the record were several articles and fact 
sheets regarding traumatic brain injuries and the subsequent 
development of psychiatric symptomatology.

An October 2003 lay statement from the appellant's father 
attests that his son told him of a jump during paratrooper 
school in 1989 which resulted in a head injury, following 
which he had mental and physical problems.  The appellant's 
sister also submitted a lay statement indicating that in 
October 1993, when the appellant was hospitalized, she first 
became aware that he suffered from mental problems, and noted 
that these problems had gotten progressively worse.

In November 2003 a medical statement was offered by the 
appellant's attending psychiatrist at the VAMC in Salt Lake 
City.  The appellant reported that on August 23, 1989, he hit 
his head as a result of a bad landing from a parachute jump 
which caused him to lose consciousness.  He reported that 
symptoms including headache, dizziness, vomiting, blurred 
vision, memory loss and mental confusion followed. He 
reported that he was held in a medical clinic for 
observation, but no testing was done.  The doctor observed 
that the appellant had consistently carried a diagnosis of 
bipolar disorder and had been hospitalized many times for 
psychiatric treatment.  She noted that it would have been 
helpful if the appellant had received medical work up at the 
time of the injury, but stated that his reported symptoms 
suggested significant brain trauma.  She indicated that 
bipolar disorder and depression had been documented sequelae 
of traumatic head injury.  She opined that the appellant's 
brain injury more likely than not contributed to his 
psychiatric disability.

In December 2003, the appellant provided a statement in which 
he reported that within 30 days of the head injury reported 
to have occurred in August 1989, he was discharged from an 
officers' training program.  Also submitted were documents 
dated in July 1989 indicating that the appellant had the 
potential to be a commissioned officer and another document 
dated in November 1991 which reflects that the appellant was 
declared a nongraduate of the U.S. Army Field Artillery 
School in Fort Sill, Oklahoma.

Also in December 2003, G.L. S., PhD indicated that on Axis 
III, the diagnosis was "history of traumatic brain injury 
(1989 head injury while attending jump school)".  

In December 2004, Major D.D.W. stated that he had been in 
airborne training at Ft. Benning in 1989 and that at some 
point during his training, he had been able to see the 
appellant, who explained to him that he got injured on a jump 
and would not be able to complete airborne training because 
of that injury.

Service personnel records dating from 1991 to 1994 were 
received in May 2008.  They indicate that the appellant could 
not pass examinations to make it through field artillery 
school.  The appellant had cited test anxiety and medical 
problems of family members as reasons.  They do not indicate 
that he had had a head injury in either period of active duty 
for training.

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served for 90 days in active service and a 
psychosis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

IV.  Analysis

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder.

The record clearly establishes that the appellant has current 
diagnoses of a psychiatric disorder, which include bipolar 
disorder and schizoaffective disorder.  Accordingly, evidence 
of a currently manifested psychiatric disorder is shown.

However, the appellant's service medical records are negative 
for any diagnosis of a psychosis or psychiatric disorder.  
This fact is not disputed by the veteran.  Instead, he 
primarily maintains that he sustained a head injury resulting 
from a parachuting jump during his active duty for training, 
resulting in a traumatic brain injury and ultimately causing 
or contributing to his psychiatric disorder.  Accordingly, a 
thorough credibility analysis as to the matter of whether any 
head injury occurred as reported by the veteran is necessary.

Post-service medical evidence reflects that the veteran was 
not initially treated for psychiatric problems until 1993, 
more than a year after discharge from his second active duty 
for training period.

The service medical records document that the veteran did 
make 5 parachute jumps between April 21, 1989 and August 23, 
1989 in Fort Benning, Georgia, for which he was awarded a 
parachute badge.  However, there is no indication in the 
service medical records that he sustained any injury or 
received any medical treatment in conjunction with those 
jumps.  In fact, significantly, the service medical records 
include a December 1992 medical history as reported by the 
appellant at which time he denied having any head injury or 
period of unconsciousness.  Service personnel records dating 
from 1991 to 1994 received in May 2008 show that the 
appellant could not pass exams, but a head injury was not 
cited.  Instead, test anxiety and family medical problems 
were.

The Board has reviewed the post-service medical evidence for 
reference to a head injury in service.  Significantly, the 
medical evidence of record reflects that although the 
appellant was treated for psychiatric problems from 1993 
forward, it was not until 2000 almost 10 years after his 
second period of active duty training, and after the 
appellant filed his VA compensation claim in December 1999, 
that he began reporting that he sustained a head injury 
during military service.  Although copious medical records 
dated prior to that time are on file, these document only 
childhood head injuries and do not reflect that the appellant 
reported sustaining any head injury during service, although 
he was repeatedly given the opportunity to provide a history 
of events during military service.  Not only may the 
appellant's memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

Furthermore, since his report in the year 2000 of sustaining 
a head injury during training, he has provided inconsistent 
accounts of when this event occurred and whether he received 
treatment or not.  At different times as shown by the medical 
records, the appellant has reported that his head injury 
occurred in 1989, 1991 and 1992 (at which time he was not 
even on active duty for training).  He has also at times 
reported that he was hospitalized at Fort Benning, Georgia 
following the injury and at other times has indicated that he 
received no treatment.  In November 2003, the appellant 
reported that on August 23, 1989 he hit his head as a result 
of a bad landing from a parachute jump which caused him to 
lose consciousness.  He reported that symptoms including 
headache, dizziness, vomiting, blurred vision, memory loss 
and mental confusion followed.

Having assessed the totality of the record as well as its 
credibility, the Board concludes that in light of (1) 
inconsistent reports of the incident by the appellant made 
many years after the fact, (2) service medical records which 
fail to document any head injury and which include the 
appellant's history given in 1992 of not having sustained a 
head injury; and (3) post-service medical records dated from 
1993 to 1999 which show that the appellant gave no history of 
a head injury sustained in the military, that this reported 
head injury did not occur during military service, whether as 
a result of a parachute jump or not.  In sum, the record 
fails to contain any contemporaneous evidence documenting the 
occurrence of any head injury and resulting symptoms during 
the appellant's military duty for training.  The primary 
evidence purporting to establish the occurrence of that 
incident and injury consists of the appellant's wholly 
unsubstantiated history provided nearly 10 years after the 
fact, and not until after he filed his compensation claim.  
Major W. has also reported that the veteran told him that he 
injured his head in service.  However, Major W. also stated 
that the veteran had not finished airborne training because 
of this injury, and this clearly is not true.  Records show 
the veteran completed airborne training.  Major W.'s 
statement 15 years after the fact is not credible, and other 
evidence, including the veteran's earliest post-service 
statements, contradicts it.  

Having determined that no head injury actually occurred 
during the appellant's military service, the Board must also 
discredit as nonprobative medical statements and opinions 
offered for the record linking the head injury reportedly 
sustained in the military to the appellant's current 
psychiatric difficulties, as these opinions were made based 
on an inaccurate factual premise.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The record contains medical opinions, both private and VA, 
dated since the year 2000, etiologically linking the 
appellant's currently diagnosed psychiatric disorder with a 
head injury sustained during military training, based solely 
on the appellant's reported history of this event.  As 
previously discussed, a critical inquiry into this matter 
reveals no objective or clinical substantiation of any such 
head injury.  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.  
In sum, as to the aforementioned medical opinions, including 
those of Dr. R. in 2001 and the 2003 VA opinion, the Board 
discounts these opinions and assigns them no weight or 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [if a medical opinion is based on an inaccurate 
factual premise, it has no probative value]; see also Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [a medical opinion 
premised upon an unsubstantiated account is of no probative 
value].

The Board also points out that the record does not contain a 
diagnosis of a psychiatric disorder made during service or 
within one year of the appellant's discharge from either his 
first or his second period of training, which ended in June 
1988 and October 1991 respectively.  The second period of 
service was less than 90 days so the presumption of service 
connection for psychosis manifesting within a year of that 
period of service does not attach.  Moreover, no competent 
medical evidence or opinion has been provided etiologically 
linking the appellant's post-service psychiatric diagnoses to 
his periods of training, except by virtue of a head injury 
reported by him to have been sustained therein, which was 
never established as occurring.  The evidence also clearly 
shows that the earliest records of psychiatric treatment 
dated in 1993, 1994 and 1995 did not relate in any way to the 
appellant's military service.  The appellant's psychiatric 
problems as shown from 1993 to 1999 were etiologically linked 
to childhood, family, educational and sexual issues.

Furthermore, the articles and treatises pertaining to 
traumatic brain injuries and their relationship to 
psychiatric disorders submitted by the appellant do not 
represent competent medical evidence.  Although it is true 
that "[a] veteran with a competent medical diagnosis of a 
current disorder may invoke an accepted medical treatise in 
order to establish the required nexus [to show service 
connection]", Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 
2000), the general rule is that "an attempt to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise 'is too general 
and inconclusive' . . . ." Mattern v. West, 12 Vet. App. 222, 
229 (1999) (citing cases).  Moreover, as has already been 
established, in this case, there is no indication of a 
traumatic brain injury occurring during service.

Finally, the appellant and his family members have presented 
testimony and lay statements to the effect that he sustained 
a head injury during military training, which is related to 
his psychiatric disorder.  However, neither the appellant nor 
his family members are shown to be qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, these statements and opinions are of no 
probative value.

Because there was no diagnosis of any psychiatric disorder 
during the appellant's periods of military training, and the 
evidence does not include any suggestion of either a head 
injury sustained during training or of a nexus between a 
psychiatric disorder initially diagnosed in 1993 and the 
appellant's military service, the Board concludes that the 
evidence against this claim is more probative and of greater 
weight, warranting denial of the claim.  There is no benefit 
of the doubt that could be resolved in the appellant's favor.  
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


